Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks 
Claims 1, 4-5, and 7-13 remained pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks 
The arguments of pages 8-9 regarding the prior arts of Shen in view of Golding, pertaining to the arguments of “Independent claims 7 and 8, although varying in claim scope and statutory class, recite substantially similar features as claim 1. Thus, the arguments presented below with respect to claim 1 are also 
      The Examiner further respectfully disagrees with the above assertions or cited arguments, as further discussed above. As, the primary art of at least Shen in Fig. 2, and para. 0015, 0019, and 0025-0028 teaches a user inputting via at least the device 1 including a voice input/output means inputs a voice command in a 

      Regarding the arguments of pages 8-9, Applicant further argues  “Thus, Applicant respectfully submits that independent claims 1, 7, and 8 (and all claims depending thereon) patentably distinguish over Shen and Golding. 

   The Examiner respectfully disagrees with the above assertions or cited arguments. the primary art of at least Shen in Fig. 2, and para. 0015, 0019, and 0025-0028 a user inputting via at least the device 1 including a voice input/output means inputs a voice command in a predetermined or selected user language, the device as noted further in at least para. 0028 includes a display means to display search and found data instructed by the user voice command in the identified user 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.